              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 1 of 14



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GIVAUDAN SA,

              Plaintiff,                            Civil Action No. 1: 18-cv-03588-JGK

              v.

 CONAGEN INC.,

              Defendant.


 PHYTO TECH CORP. d/b/a BLUE
 CALIFORNIA, and CONAGEN INC.,
                                                    Civil Action No. 1: l 8-cv-06172
              Plaintiffs,

              v.

 GIVAUDAN SA,

              Defendant.


                            ~ D ] PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c) Phyto Tech Corp. d/b/a/ Blue
California ("Blue Cal"), Conagen Inc. ("Conagen") (collectively, the "Blue Cal Parties"), and
Givaudan SA ("Givaudan"), through their respective counsel, hereby stipulate and agree that
discovery in the above-captioned actions are likely to involve the disclosure of certain
documents, things and information that constitute or contain trade secrets or other confidential
research, development or commercial information within the meaning of Rule 26(c) of the
Federal Rules of Civil Procedure ("Fed. R. Civ. P."), which must be protected in order to
preserve legitimate business interests. Accordingly, good cause exists for entry of this Protective
Order pursuant to Fed. R. Civ. P. 26(c) to protect against improper disclosure or use of
confidential information produced or disclosed in this case. The parties therefore further stipulate
and agree, subject to approval of the Court, that the terms and conditions of this Protective Order
("Order") shall govern the handling of documents, depositions, pleadings, exhibits and all other
information exchanged by the parties in these actions, or provided by or obtained from non-
parties in these actions, and this Order shall apply regardless of whether such information was
produced prior to or after entry of this Order.


                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC# .                            .
24602879 vi
                                                         DATE FILED:_.    z:l~/X~~=
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 2 of 14



        1.      Scope of Protective Order: This Protective Order applies to all Discovery
Materials (as defined herein) produced by a Producing Party in connection with these actions. In
addition, this Protective Order allows for the filing of documents with the Court under seal,
subject to any applicable Local Court Rule or CM/ECF procedure, if such documents contain
Confidential Information. This Protective Order shall apply regardless of whether such
information was produced prior to or after entry of this Protective Order.

         2.       Definitions:

                  (a)    The term "Confidential Information" means any information, whether oral
                         or in documentary or other tangible form, so designated by any Producing
                         Party that it reasonably and in good faith believes is of the type protectable
                         under Rule 26(c)(l)(G) of the Federal Rules of Civil Procedure or is
                         required to be kept Confidential by law or by agreement with a third party
                         or otherwise. Any summary, compilation, notes, memoranda, analysis or
                         copy containing Confidential Information and any electronic image or
                         database containing Confidential Information shall be considered
                         Confidential Information to the same extent as the material or information
                         from which such summary, compilation, notes, copy, memoranda,
                         analysis, electronic image, or database is derived.

                         Examples of the types of information that may be requested in discovery
                         and designated as "Confidential Information" if produced include, but are
                         not limited to:

                         (i)     The names, or other information tending to reveal the identities, of
                                 a Party's suppliers, present or prospective customers, or
                                 distributors or the personal information of a Party's employees;

                         (ii)    Information relating to pending patent applications;

                         (iii)   Financial information of a Party, including, but not limited to,
                                 identifying the number of products sold, total dollar value of
                                 products sold, and profit margins for products, both forecasted and
                                 actual;

                         (iv)    Information constituting product specifications, formulations
                                 and/or regarding the manufacture of the Party's products;

                         (v)     Technical notebooks and technical reports of a Party, including
                                 product and manufacturing specifications, schematic diagrams,
                                 technical reference manuals, operations manuals, or other similar
                                 information;

                         (vi)    Confidential marketing plans, market research and business
                                 strategy, including research regarding competitors;



                                                   2
24602879.vl
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 3 of 14



                        (vii)    Information the Producing Party believes is a proprietary trade
                                 secret;

                        (viii)   All information relating to a Party's research and development
                                 efforts;

                        (ix)     Any information which is not generally known and which the
                                 Producing Party would not normally reveal to third parties or
                                 would cause third parties to maintain in confidence; and

                        (x)      Confidential information of a non-party that the Producing Party is
                                 bound by a separate confidentiality agreement or court order to
                                 maintain in confidence and that the Producing Party is permitted to
                                 produce in these actions, subject to Paragraph 23 herein.

                  (b)   The term "disclose" means to show, give, make available or communicate,
                        in any fashion, to any Person (as defined herein), any information,
                        document, information concerning the content of any document, or any
                        portion of the information contained in any document, furnished by any
                        Party or non-party in these actions.

                  (c)   The term "Discovery Material" means any document or thing, and
                        includes, without limitation, any writings, video or audio tapes, computer-
                        generated or recorded information in any form, materials, oral or written
                        testimony, interrogatories, answers to interrogatories, requests for
                        admission, responses to requests for admission, document requests,
                        responses to document requests, deposition testimony, deposition
                        transcripts and exhibits, and other responses to requests for information or
                        any tangible thing, produced by a Party or non-party in these actions.

                  (d)   The term "In-house Counsel" means licensed attorneys who are employed
                        by a Party to provide legal advice to the Party, and who do not have
                        responsibility for making business decisions on non-legal matters such as
                        sales, marketing, branding, pricing, product design, research and
                        development, or corporate development.

                  (e)   The term "Outside Counsel" means litigation counsel of record for the
                        Parties, including associated personnel necessary to assist outside counsel
                        in these actions, such as legal assistants, paralegals, analysts, secretarial,
                        stenographic, information technology and clerical employees actually
                        assisting such counsel; outside vendors that scan, code and/or produce
                        documents at such counsel's request; translation services; computer
                        services; trial consultants, their employees, and independent contractors
                        hired to assist them, other than those persons described in Paragraph
                        2(i)(4) below.




                                                   3
24602879 vi
                Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 4 of 14



                    (f)   The terms "Parties" or "Party" mean the following plaintiffs and/or
                          defendants in these actions: Phyto Tech Corp. d/b/a Blue California,
                          Conagen Inc., and Givaudan SA.

                    (g)   The term "Person" means any natural person or any business, legal or
                          governmental entity or association.

                    (h)   The term "Producing Party" means any Party, Person or non-party who
                          produces any information, whether oral or in documentary or other
                          tangible form.

                    (i)   The term "Qualified Person" means (1) Outside Counsel; (2) In-house
                          Counsel; (3) current or former employees of any Party who are authors,
                          addressees, or copyees of the relevant documehts; (4) outside independent
                          experts and consultants of the Parties who are assisting Outside Counsel in
                          these actions and any necessary assistants and stenographic and clerical
                          employees under their direct supervision and employed by them or their
                          employer or organization; and (5) the Court and Court personnel,
                          including stenographic reporters.

                    U)    The term "Receiving Party" means any Person to whom Confidential
                          information is disclosed in these actions.

                    (k)   Any other term not defined herein shall carry its ordinary meaning.

          3.        Designation of Confidential Information:

                    (a)   Discovery Material, or any relevant portion of any letter, brief, motion,
                          affidavit, discovery response, discovery request or other pleading, may be
                          designated by any Producing Party as "Confidential," provided the
                          material meets the definition of "Confidential Information" herein.
                          Moreover, a Party may designate Discovery Material produced by non-
                          parties that contain that Party's Confidential Information as
                          "Confidential."

                    (b)   A Producing Party may designate as Confidential any of its Discovery
                          Material that may be protected under Fed. R. Civ. P. 26(c) and for which a
                          good faith claim of a need for protection from disclosure can be made
                          under applicable law. The designations shall be made or supervised by an
                          attorney. Any information supplied in documentary or other tangible form
                          may be designated by the Producing Party, or other Person claiming that
                          the information is Confidential Information, by placing or affixing on each
                          page of such Document, or on the face of such thing, the legend
                          "CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER".
                          Information, documents, articles and things previously produced under
                          protective orders in other cases that bear appropriate confidentiality
                          markings from such other cases need not be stamped again; such material
                          stamped with any confidentiality marking and produced in these litigations

                                                   4
24602879. v 1
                Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 5 of 14



                          will be treated as Confidential Information, in accordance with the terms
                          of this Protective Order.

        4.      Confidential Testimony: Testimony obtained from a deposition or hearing may
be designated Confidential, when appropriate, either on the record at the deposition or hearing or
by letter within thirty (30) days after receipt of the final (i.e., not "draft" or "rough") transcript.
Subject to any requirements of the Court, the reporter for any deposition or hearing shall affix a
mark of "CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER" to pages that contain
testimony designated as such. All such transcripts shall be treated as Confidential until
designated otherwise or until the time to so designate has expired as set forth in this provision,
whichever is later.

         5.     Publicly Available Material: Discovery Material that has been produced to or
prepared by or for, any government agency that is available to the public, either by the Freedom
of Information Act or any other federal or state law, and Discovery Material which is otherwise
available to the public from any source, should not be designated as "CONFIDENTIAL -
PURSUANT TO PROTECTIVE ORDER." If a Party receives material designated
"CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER" that the Party believes falls
under this Paragraph, the Party may challenge the designation and request relief from the Court,
after conferring in good faith with Outside Counsel for the Producing Party. If the Party seeks
relief from the Court, until the Court rules on the requested relief, the Discovery Material shall
be treated as "Confidential Information." The Party or Person claiming that the material is
"Confidential Information" bears the burden of establishing the confidentiality of the so-
designated materials.

        6.       Nondisclosure of Confidential Information: Except with the prior written
consent of the Party or Person originally designating Discovery Material as "CONFIDENTIAL -
PURSUANT TO PROTECTIVE ORDER," or as provided in this Protective Order, no
Confidential Information may be disclosed to any Party or Person, other than a Qualified Person
as set forth in Paragraph 2(i) above.

       7.      Disclosure of Confidential Information to Qualified Persons: Any information
designated as "Confidential Information" shall be maintained in confidence by any Receiving
Party. Confidential Information may be disclosed only to Qualified Persons as set forth in
Paragraph 2(i) above. Prior to any disclosure to Qualified Persons in categories (I), (2) and (4)
of Paragraph 2(i) above, each such Qualified Person in category (4) shall read this Protective
Order and sign the Undertaking attached hereto. The Party that has retained, or disclosed
Confidential Information to, the Qualified Persons shall retain a copy of the executed
Undertaking(s) until the final resolution of these actions.

           8.       Use of Designated Materials:

                    (a)   Subject to Paragraph 14 below, Confidential Information shall be used by
                          the Receiving Party solely for the purposes of preparation for trial, pretrial
                          proceedings, and trial of actions and proceedings in the above-captioned
                          actions and not for any business, commercial, regulatory, competitive,
                          personal or other purpose or an·y other action. Furthermore, subject to


                                                     5
24602879. v I
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 6 of 14



                        Paragraph 14 below, Confidential Information disclosed in these
                        litigations shall not be used in any other action. In addition, subject to
                        Paragraph 14 below, Confidential Information shall not be used to
                        prosecute any patent application.

                  (b)   Confidential Information may be disclosed by a Receiving Party during a
                        deposition, to the extent that its use is reasonably necessary, at the
                        depositions of the following:

                        (i)     The present directors, officers, employees, agents or Rule 30(b)(6)
                                designees of the Producing Party;

                        (ii)    An author, addressee, or other person indicated as a lawful
                                recipient of a document containing the information;

                        (iii)   A person not within subparagraphs 8(b)(i)-(ii) above who is clearly
                                identified in prior discovery or by the deponent in his or her
                                deposition as an author or recipient of the information (without
                                prior disclosure of the Confidential Information);

                        (iv)    An independent advisor, consultant or expert otherwise qualified
                                under this Protective Order to receive such information;

                        (v)     Any person for whom prior authorization is obtained from the
                                Producing Party or the Court; or

                        (vi)    Individuals who have been identified through discovery (including
                                document production, written discovery or deposition testimony)
                                as having knowledge of the particular Confidential Information,
                                even if the individual is not identified as an actual author or
                                recipient on the face of the document at issue.

         9.       Inadvertent Productions:

                  (a)   In the event any document is produced that the Producing Party late,r
                        claims is protected by the attorney-client privilege, work-product doctrine,
                        or other privilege or immunity, the Receiving Party shall, as soon as
                        possible but not later than within five (5) business days of receipt of a
                        written request by the Producing Party, return the original to the Producing
                        Party (or at the option of the Receiving Party destroy the original with
                        written verification provided to Outside Counsel for the Producing Party),
                        destroy or delete all copies thereof, as well as all notes, memoranda or
                        other documents that summarize, discuss or quote the document, and
                        delete any copy of the document, or any portion thereof, from any word
                        processing or database tape or disk it maintains. Upon receiving notice of
                        inadvertent production, the Receiving Party(ies) shall not make any use of
                        such document or thing or disseminate the same in any way. The
                        unintentional or inadvertent production of privileged, work-product-

                                                   6
24602879 vl
                Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 7 of 14



                          protected or otherwise immurie documents in the course of discovery in
                          these actions shall not constitute a waiver of any privilege, work-product-
                          protection or immunity, either as to the produced document or as to any
                          other documents or communications embracing the same or similar
                          subject matter provided that the Producing Party notifies the Receiving
                          Party in writing of such unintentional or inadvertent production promptly
                          (and no later than ten (10) business days) after the Producing Party
                          discovers such unintentional or inadvertent production. Return of a
                          document for which the Producing Party has asserted a claim of privilege,
                          work-product-protection or immunity under this paragraph shall be
                          without prejudice to the Receiving Party's right to seek an order from the
                          Court directing production of the document on the ground that the claimed
                          privilege, work-product-protection or immunity is invalid, inapplicable or
                          waived, provided, however, that any motion or other application for such
                          order shall not rely upon in any manner or assert as a ground the fact or
                          circumstances of the unintentional or inadvertent production, nor shall it
                          disclose the substance of the inadvertently produced material except to the
                          extent that an in camera inspection of the materials is requested.

                    (b)   Unintentional or inadvertent failure to designate any information as
                          "Confidential" pursuant to this Protective Order shall not constitute a
                          waiver of any otherwise valid claim for protection, provided that the
                          Producing Party notifies the Receiving Party in writing of such
                          unintentional or inadvertent failure to designate promptly (and no later
                          than ten (10) business days) after the Producing Party discovers such
                          unintentional or inadvertent failure to designate. In the event of an
                          unintentional or inadvertent failure to designate any information,
                          arrangements shall be made for the return to the Producing Party, or the
                          destruction or deletion of, all copies of the unintentionally or inadvertently
                          undesignated information and for the substitution, where appropriate, of
                          properly-labeled copies. The Parties shall undertake their best efforts to
                          correct any disclosure of such information contrary to re-designation,
                          including retrieving any documents from persons not qualified to receive
                          them under the re-designation and informing such persons that they should
                          not further use or disseminate the information thereon. No demonstration
                          or proof of error, inadvertence, or excusable neglect by the Producing
                          Party shall be required for such re-designation.

        10.     Redactions: Documents and things produced or made available for inspection
may be subject to redaction, in good faith by the Producing Party, of information that is (i)
neither relevant to the subject of these litigations nor reasonably calculated to lead to the
discovery of admissible evidence, or (ii) subject to the attorney-client privilege or to the work-
product immunity. Each such redaction, regardless of size, shall be clearly labeled. All
documents redacted based on point (ii) shall be listed on a privilege log stating the basis for such
redaction. This Paragraph shall not be construed as a waiver of any Party's right to seek
disclosure of redacted information.


                                                    7
24602879, v I
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 8 of 14



        11.   Filing: All documents - including pleadings, motions and other papers -
containing Confidential Information shall be filed with the Court under seal in accordance with
the Court's Local Rules and CM/ECF procedures.

         12.    Changes to Confidentiality Designations and Requests to Disclose
Confidential Information to Non-Parties: Nothing herein shall be taken as indicating that any
document or information designated as Confidential Information is entitled to such treatment. If
the Receiving Party desires to disclose Confidential Information to someone other than a
Qualified Person as permitted in Paragraphs 6-7 above, or if the Receiving Party disagrees with
the confidentiality designation by the Producing Party, then the Receiving Party shall so notify,
in writing, Outside Counsel for the Person or Party asserting the confidentiality of the
information. Outside Counsel for the Person or Party asserting the confidentiality of the
information and the Receiving Party shall first try to resolve such dispute within five (5) business
days after receipt of the Receiving Party's notice. If the dispute cannot be resolved, the
Receiving Party, upon no fewer than three (3) business days written notice to the Person or Party
asserting the confidentiality, may seek a ruling from the Court that the information is improperly
designated or that such disclosure should take place because the interest of the Person or Party
asserting the confidentiality in limiting the dissemination of the information is outweighed by the
need for such disclosure. Unless otherwise ordered by the Court, the Person or Party asserting
the confidentiality shall have five (5) business days to oppose the Receiving Party's request for
relief, and the Receiving Party shall have two (2) business days to reply. Pending a
determination by the Court, such information shall be treated as Confidential Information as
designated by the Person or Party asserting the confidentiality claim.

        13.     Preservation of the Right to Challenge Confidentiality Designation: No party
shall be obligated to challenge the propriety of a confidentiality designation, and a failure to do
so shall not preclude a subsequent challenge to the propriety of such designation. This Protective
Order shall be without prejudice to the right of any Party or other subscriber to this Protective
Order (a) to bring before the Court at any time the question of whether any particular document
or information is Confidential Information or whether its use otherwise should be restricted or
(b) to present a motion to the Court under Fed. R. Civ. P. 26(c), for a separate protective order as
to any such particular document or information, including restrictions differing from those
specified herein.

        14.    Subpoena by Other Courts or Agencies: If Confidential Information in the
possession, custody or control of any Receiving Party is sought by subpoena, request for
production of documents, interrogatories, or any other form of discovery request or compulsory
process, including any form of discovery request or compulsory process of any court,
administrative or legislative body or any other person or tribunal purporting to have authority to
seek such information by compulsory process or discovery request, including private parties, the
Receiving Party to whom the process or discovery request is directed, shall (a) on or before the
third business day of receipt thereof, give written notice by hand, emai I or facsimile of such
process or discovery request, together with a copy thereof, to Outside Counsel for the Producing
Party; (b) withhold production or disclosure of such Confidential Information until the Producing
Party consents in writing to production or the Receiving Party is required by a court order to
produce such Confidential Information, so long as the order is not stayed prior to the date set for
production or disclosure and, in any event, provided that the Receiving Party provides a copy of

                                                 8
24602879.vl
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 9 of 14



such court order to Outside Counsel for the Producing Party prior to disclosure; and (c)
otherwise cooperate to the extent necessary to permit the Producing Party to seek to quash or
modify such process or discovery request.

        15.     Expert Discovery: In order to avoid consuming the Parties' and the Court's time
and resources on potential discovery issues relating to experts, and without limiting the
applicability of Fed. R. Civ. P. 26(a)(2) and (b)(4), the written or oral communications and notes
of communications between any expert, and counsel for a Party, including any attachments, need
not be disclosed by any Party or Person, and are outside the scope of permissible Discovery
Materials under this Order and Fed. R. Civ. P. 26(a)(2) and (b)(4), unless the expert relies on
such information as a basis for their opinion.

         16.    Client Consultation: Nothing in this Protective Order shall prevent or otherwise
restrict counsel from rendering advice to their clients and, in the course thereof, relying generally
on examination of Confidential Information; provided, however. that in rendering such advice
and otherwise communicating with such clients. counsel shall not make specific disclosure of
any item so designated except as permitted herein.

        17.     Modification Permitted: Nothing in this Protective Order shall prevent any
Party or other Person from seeking modification of this Protective Order, from objecting to
discovery that it believes to be otherwise improper, from applying to the Court for relief
therefrom, or from applying to the Court for further or additional protective orders. or from
agreeing among themselves to modify or vacate this Protective Order. subject to the approval of
the Court. The Court retains jurisdiction even after termination of these actions to enforce this
Protective Order and to make such amendments, modifications, deletions and additions to this
Protective Order as the Court may from time to time deem appropriate.

        18.    Responsibility of Attorneys: The attorneys of record for each respective party
are responsible for employing reasonable measures. consistent with this Protective Order. to
control duplication of, access to, and distribution of copies of Confidential Information received
by them.

        19.     No Waiver: Review of Confidential Information by Qualified Persons as
permitted in Paragraphs 6-7 above in connection with these actions shall not waive the
confidentiality of the information or objections to production. The inadvertent, unintentional, or
in camera disclosure of Confidential Information shall not. under any circumstances, be deemed
a waiver, in whole or in part, of any Party's claims of confidentiality.

         20.     Purpose Is to Facilitate the Exchange oflnformation: This Protective Order is
entered solely for the purpose of facilitating the exchange of information between the Parties to
these actions without involving the Court unnecessarily in this process. Nothing in this
Protective Order, nor the production of any documents or disclosure of any information pursuant
to this Protective Order, shall be deemed to have the effect of (a) an admission or waiver,
including waiver under the Federal Rules of Evidence or applicable Local Rules, by any Party or
other subscriber to this Protective Order; (b) altering the confidentiality of any such information;
or (c) altering any existing obligation of any party or other subscriber, or the absence of such
obligation.


                                                  9
24602879 vl
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 10 of 14



         21.      Termination of the Litigation: Within 90 days after the final conclusion of
these litigations, including all appeals, all Confidential Information, and all copies of the same,
shall be returned to the Producing Party or, at the option of the Receiving Party, destroyed. This
includes all notes, memoranda or other documents that summarize, discuss or quote materials
produced and designated as Confidential Information, except that, with respect to word
processing and database tapes and disks, the Receiving Party shall destroy or erase such tapes or
disks to the extent practicable. Outside Counsel for each Party shall be entitled to retain copies
of all filings, their work product, any transcripts of depositions, hearings or trial testimony in
these actions, written discovery or discovery responses, as well as documents that have been
marked as exhibits to a deposition and documents included on trial exhibit lists and that contain
or refer to information designated as Confidential Information provided that all such documents
shall remain subject to this Protective Order. Outside Counsel ofrecord shall make certification
of compliance herewith and shall deliver the same to Outside Counsel for the party that produced
the documents not more than 120 days after conclusion of these litigations, including all appeals.

         22.     No Limitations on Party's Use of its Own Information: Except as specifically
noted herein, this Protective Order shall not limit a Producing Party's use of its own Confidential
Information, nor shall this Protective Order limit the ability of a Party to disclose any document
to its author or to anyone identified on the face of the document as a recipient

        23.     Non-Party Confidential Information: To the extent that responding to any
discovery request or court order in this matter implicates the production of any confidential
documents, things, and information of any Non-Party that are in the possession, custody, or
control of the Producing Party which the Producing Party believes it does not have permission to
produce in this matter ("NON-PARTY CONFIDENTIAL INFORMATION"), the Producing
Party shall notify both the Requesting Party and the Non-Party promptly in writing within 21
days of receipt of the discovery request or court order. In its written notification, the Producing
Party shall enclose a copy of the request or court order as well as this Protective Order and
inform the Non-Party of the right to avail itself of the protections of this Protective Order and
shall particularly point out the process outlined in this paragraph. If the Non-Party objects to the
production of the NON-PARTY CONFIDENTIAL INFORMA'f.ION by the Producing Party, the
Non-Party may seek a protective order from a court having jurisdiction over the discovery
request or court order within 21 days of receipt of written notice from the Producing Party. If the
Non-Party timely seeks a protective order, the Producing Party served with the discovery request
or court order shall not produce any such NON-PARTY CONFIDENTIAL INFORMATION
before a determination by that court on the Non-Party's motion for protective order, unless the
Producing Party has obtained the Non-Party's permission. If the Non-Party does not seek a
protective order within 21 days of receipt of written notice from the Producing Party, the
Producing Party shall thereafter produce the NON-PARTY CONFIDENTIAL INFORMATION.

        24.    Third Parties: If a third party provides Discovery Materials to any Party, such
third party may adopt the terms of this Protective Order with regard to the production of
Confidential Information by executing a Notice of Election to Adopt Stipulated Order on
Confidentiality Agreement and Protective Order ("Notice of Election") in the form attached
hereto. In the event of such election, the provisions of this Protective Order shall apply to such
Discovery Materials as if such Discovery Materials were being provided by a Party to these



                                                 IO
24602879 vi
          Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 11 of 14



litigations. Under such circumstances, the third party shall have the same rights and obligations
under this Protective Order as held by the Parties to these litigations.

        25.     The restrictions set forth in this Protective Order will not apply to Confidential
Information that comes into the lawful possession of or becomes known to the Receiving Party
or comes into the possession of or otherwise becomes known to the public after the date of its
production to the Receiving Party, provided that, as shown in written records, such information
does not become publicly known by any act or omissions of the Receiving Party which wo.uld be
in violation of this Protective Order.

         26.    Survival: This Protective Order shall survive and remain in full force and effect
after termination of these actions. Neither the termination of this lawsuit nor the termination of
employment of any person with access to any Confidential Information shall relieve such person
from the obligation of maintaining the confidentiality of such information.

        27.     Other Proceedings: By entering this order and limiting the disclosure of
information in this case, the Court does not intend to preclude another court from finding that
information may be re_Ievant and subject to disclosure in another case. Any person or party
subject to this order who becomes subject to a motion to disclose another party's information
designated as confidential pursuant to this order shall promptly notify that party of the motion so
that the party may have an opportunity to appear and be heard on whether that information
should be disclosed.




                                                 11
24602879,vl
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 12 of 14



 Dated: November 18, 2019


 By:          Isl Katherine A. Helm               By:   Isl Ryan G. Pitman

 Katherine A. Helm                                 Christopher J. Belter
 DECHERT LLP                                       Matthew S. Trokenheim
 Three Bryant Park                                 Ryan G. Pitman
 1095 A venue of the Americas                      711 3rd Avenue, Suite 1900
 New York, NY 10036                                New York, New York 10017-4013
 Tel. (212) 698-3500                               Phone: 646.292.8700
 khelm@dechert.com                                 Fax: 646.292.8701
                                                   cbelter@goldbergsegal la. com
 Martin J. Black                                   mtrokenheim@goldbergsegalla.com
 Cira Centre                                       rpitman@go ldbergsegal la.com
 2929 Arch Street
 Philadelphia, PA 19104                            Attorneys for Givaudan SA
 Tel. (215) 994-4000
 martin.black@dechert.com

 Attorneys for Phyto Tech Corp. dlblal Blue
 California and Conagen Inc.




         SO ORDERED, this J_ day o f V ~ . )            d- DJ f


                                              Hon~-~_,




24602879 vi
            Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 13 of 14



                     UNDERTAKING AND ACKNOWLEDGEMENT OF
                PROTECTIVE ORDER AND CONFIDENTIALITY STIPULATION



           I, _ _ _ _ _ _ _ _ _ _ __, hereby attest as follows:

           I.     I understand that CONFIDENTIAL material may be disclosed to me under the

terms of the Protective Order attached to this Undertaking and Acknowledgement. I have a copy

of and have read the Order, and I agree to comply with and be bound by its terms. I also agree to

be subject to the jurisdiction of this Court for the purpose of enforcing this Order and this

agreement.

           2.     I agree that I will not disclose to anyone else the CONFIDENTIAL material

disclosed to me, nor discuss or describe the substance or content of such material, except as

provided in the Order, and that I will use such material only for the purposes of these litigations.

           3.     I agree that I will not keep any CONFIDENTIAL material or copies of any such

material (including notes or other memoranda or writings containing or relating to such material)

except to the extent permitted by the Order, and, upon request, will destroy or return such

material to the attorneys who disclosed such material to me.



Dated: _ _ _ _ _ _ __
                                                      Signature




                                                 13
24602879, v I
              Case 1:18-cv-03588-JGK Document 63 Filed 12/02/19 Page 14 of 14



                 NOTICE OF ELECTION TO ADOPT STIPULATED ORDER
              ON CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER



         1.       _ _ _ _ _ _ _ _ __, a non-party to the above-captioned litigations, has

been requested and/or subpoenaed by a party to produce discovery containing Confidential

Information in connection with the above-captioned litigations.

         2.       _ _ _ _ _ _ _ _ _ _ hereby elects to adopt the terms of the Stipulated

Confidentiality Agreement and Protective Order (herein, the "Protective Order") with regard to

its terms regarding production of Confidential Information.

         3.       The provisions of the Protective Order shall apply to all documents, things and

other information produced by _ _ _ _ _ _ _ _ _ _ as if such discovery were being

provided by a party. _ _ _ _ _ _ _ _ _ _ _ shall have the same rights and obligations

under the Protective Order as held by the parties.



Dated: _ _ _ _ _ _ __
                                                       Name




                                                       Company




                                                  14
24602879 vl
